

115 HR 7079 IH: Corrections Public Health and Community Re-entry Act of 2018
U.S. House of Representatives
2018-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7079IN THE HOUSE OF REPRESENTATIVESOctober 19, 2018Ms. Kuster of New Hampshire (for herself, Mrs. Walorski, Ms. Jayapal, Ms. Bass, Mr. Cicilline, Ms. Esty of Connecticut, Mr. Turner, and Mr. Langevin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo authorize the Attorney General to make grants to, and enter into cooperative agreements with,
			 States and units of local government to develop, implement, or expand a
			 program to provide medication-assisted treatment, from arrest to release,
			 to individuals incarcerated in the jurisdiction who are addicted to
			 opioids, and for other purposes.
	
 1.Short titleThis Act may be cited as the Corrections Public Health and Community Re-entry Act of 2018. 2.Medication Assisted Treatment Community Re-entry Program (a) AuthorizationThe Attorney General, acting through the Director of the National Institute of Corrections, is authorized to make grants to, and enter into cooperative agreements with, States and units of local government to develop, implement, or expand a program to provide medication-assisted treatment to individuals incarcerated in the jurisdiction who are addicted to opioids.
 (b)PurposesThe purposes of the program under this section are to— (1)develop medication-assisted treatment programs, in consultation with nonprofit organizations qualified to provide technical support for such programs;
 (2)reduce the risk of overdose to individuals following release from incarceration; and (3)reduce the rate of recidivism.
 (c)Program requirementsA program described in subsection (a) which is funded by a grant or a cooperative agreement under this section shall include the following:
 (1)A sufficient number of providers who can prescribe (or otherwise dispense) and discuss with patients the risks of, benefits of, and differences between—
 (A)not less than 1 opioid antagonist medication approved by the Food and Drug Administration to treat addiction involving opioids; and
 (B)not less than 1 opioid agonist (or partial agonist) medication approved by the Food and Drug Administration to treat addiction involving opioids.
 (2)A certified recovery coach to work with newly released individuals recovering from addiction to opioids, in order to support the individual’s sustained recovery.
 (d)ApplicationA jurisdiction seeking a grant or cooperative agreement under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including—
 (1)a description of the objectives of the program and activities to be funded by the grant or cooperative agreement and how the grant or agreement will be used to achieve these objectives, including specific activities and services to be conducted;
 (2)a plan for measuring progress in achieving the objectives described in paragraph (1), including a strategy to collect data that can be used to measure such progress;
 (3)assurance that the prison or jail at which the program will be operated has, or has access to, a sufficient number of clinicians licensed to administer medication-assisted treatment to program participants, which may include clinicians who are available using telemedicine;
 (4)a plan for ensuring secure storage of medications and protocols for diversion prevention; (5)a description of the program’s outreach and education component, in order to encourage maximum participation in the program;
 (6)assurance that the program will provide psychosocial counseling services to compliment medication-assisted treatment; and
 (7)a plan for ensuring that program participants have continuity of care, both with respect to medication-assisted treatment and psychosocial counseling services, through community service providers after release from incarceration, including providing assistance to eligible participants in registering for Medicaid.
 (e)DurationA grant awarded or cooperative agreement entered into under this section shall be for a period not to exceed 4 years, except that the Attorney General may extend the term of such a grant or agreement based on outcome data or extenuating circumstances.
 (f)Collaboration with corrections organizationThe Attorney General shall establish a working relationship with a knowledgeable corrections organization with expertise in security, medical health, mental health, and addiction care, to oversee and support implementation of the program under this section, including the use of evidence-based clinical practices.
			(g)Report
 (1)In generalA jurisdiction that receives a grant or enters into a cooperative agreement under this section shall submit an annual report to the Attorney General which includes information about the program funded by the grant or cooperative agreement, including goals, interventions, outcomes (including recidivism rates), and expenditures.
				(2)Publication
 (A)By recipientA jurisdiction that submits a report under paragraph (1) shall make the report publicly available on the website of the appropriate department of corrections, prison, or jail.
 (B)By Attorney GeneralThe Attorney General shall make each report received under paragraph (1) publicly available on the website of the National Institute of Corrections.
 (3)Submission to CongressOn an annual basis, the Attorney General shall submit to Congress a summary and compilation of the reports the Attorney General received under paragraph (1) for that year.
				(h)Application review panel
 (1)In generalNot later than 60 days after the date of the enactment of this Act, the Attorney General shall establish a Medication-Assisted Treatment Community Re-entry Application Review Panel, which shall include—
 (A)employees of the Department of Justice; (B)employees of the Substance Abuse and Mental Health Service Administration; and
 (C)other stakeholders with expert knowledge of the opioid epidemic, drug treatment, and community addiction services, which may include law enforcement and public health entities.
 (2)DutiesThe review panel established under paragraph (1) shall review and evaluate applications for grants and cooperative agreements under this section, and make recommendations for the awarding of such grants and agreements to the Attorney General.
 (i)Publication of criteria in Federal RegisterNot later than 90 days after the date of the enactment of this Act, and in consultation with the review panel established under subsection (g), the Attorney General shall publish in the Federal Register the application process and criteria for grants and cooperative agreements under this section.
 (j)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 to carry out this section for each of fiscal years 2019 through 2022.
 (k)DefinitionsIn this section: (1)The term medication-assisted treatment means the use of drugs or combinations of drugs that have, under the Federal Food, Drug, and Cosmetic Act or section 351 of the Public Health Service Act, been approved for use in maintenance or detoxification treatment, in combination with counseling and behavioral therapies, to provide a comprehensive approach to the treatment of substance use disorders.
 (2)The term psychosocial means the interrelation of social factors and individual thought and behavior. 